                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                    CIVIL CASE NO. 5:20-cv-00023-MR


NICHOLAS B. CLARK,                 )
                                   )
                  Petitioner,      )
                                   )
      vs.                          )           ORDER
                                   )
ERIK A. HOOKS, Secretary of        )
North Carolina Department of       )
Public Safety,                     )
                                   )
                  Respondent.      )
                                   )

      THIS MATTER is before the Court on the Respondent’s Motion to Seal

Documents [Doc. 15].

      The Respondent moves for leave to file under seal Exhibits 1, 4, 5, 8

and 10 to the Memorandum in Support of the Motion to Dismiss Petitioner’s

§ 2254 petition. Additionally, the Respondent seeks to include only the

children’s initials rather than their names in the unsealed versions of these

exhibits.

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749




        Case 5:20-cv-00023-MR Document 17 Filed 01/19/21 Page 1 of 3
F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).           The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) if the sealing motion is

granted, provide specific reasons and factual findings supporting its decision

to seal the documents and for rejecting the alternatives.” Ashcraft v. Conoco,

Inc., 218 F.3d 288, 302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Respondent’s motion. The Respondent

filed the present motion on January 15, 2021, and it has been accessible to

the public through the Court’s electronic case filing system since that time.
                                      2



        Case 5:20-cv-00023-MR Document 17 Filed 01/19/21 Page 2 of 3
Further, the Respondent has demonstrated that the documents at issue

reference the identities of the minor victims of the Petitioner’s crimes, and

that the public’s right of access to such information is substantially

outweighed by the competing interest in protecting the details of such

information. Finally, having considered less drastic alternatives to sealing

the documents, the Court concludes that sealing of these documents is

necessary to protect the victims’ privacy interests.

      IT IS, THEREFORE, ORDERED that the Respondent’s Motion to Seal

Documents [Doc. 15] is GRANTED, and the Respondent’s Exhibits 1, 4, 5,

8 and 10 to the Memorandum in Support of the Motion to Dismiss Petitioner’s

§ 2254 petition [Doc. 14] shall be placed under seal until further Order of the

Court. Additionally, the unsealed versions of these exhibits [see Docs. 13-

2, 13-5, 13-6, 13-9, 13-11]] shall be redacted such that the minor victims are

referenced only by their initials.

      IT IS SO ORDERED.       Signed: January 19, 2021




                                           3



        Case 5:20-cv-00023-MR Document 17 Filed 01/19/21 Page 3 of 3
